UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-6378


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DWAYNE CURTIS DELESTON,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(2:99-cr-00751-DCN-6)


Submitted:   May 31, 2012                     Decided:   June 6, 2012


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dwayne Curtis Deleston, Appellant Pro Se.       Peter Thomas
Phillips, Assistant United States Attorney, Charleston, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Dwayne   Curtis    Deleston      appeals   the   district   court’s

order denying relief on his motion for reduction of sentence, 18

U.S.C. § 3582(c) (2006).         We have reviewed the record and find

no reversible error.         Accordingly, we affirm for the reasons

stated by the district court.              United States v. Deleston, No.

2:99-cr-00751-DCN-6 (D.S.C. Feb. 15, 2012).              We deny Deleston’s

motions   to   proceed   under   the   Criminal    Justice    Act,   for   stay

pending appeal, and to remand the case.               We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                       AFFIRMED




                                       2